IN THE SUPREME COURT OF TEXAS

                                 No. 06-0294

                      IN RE  ABBOTT LABORATORIES, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's Motion for Temporary Relief  from  the  Trial  Court's
January 27th Order, filed April 12, 2006,  is  granted.    The  order  dated
January 27, 2006, in Cause No. GV401268, styled The State of Texas  ex  rel.
Ven-A-Care of the Florida Keys, Inc. v. Abbott  Laboratories,  Inc.,  Abbott
Laboratories, Hospira, Inc., B. Braun Medical, Inc., and  Baxter  Healthcare
Corporation, in the 201st District Court of Travis County, Texas, is  stayed
pending further order of this Court.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's motion for temporary relief and petition for writ of  mandamus  on
or before 3:00 p.m., April 25, 2006.

            Done at the City of Austin, this April 13, 2006.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk